¥

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

_- V. _

LARRY FARMER,
a/k/a *“P-90,"

Defendant. : 7

Case 1:19-cr-00427-LTS Document 8 Filed 06/11/19 Page 1of3

-------- X

 

INDICTMENT

SCRIM 497

 

COUNT ONE
(Firearms Trafficking)

The Grand Jury charges:

1. From at least on or about April 17, 2018 up to

and including at least on or about May 20, 2019, in the Southern

District of New York and elsewhere, LARRY FARMER, a/k/a “P-90,”

the defendant, not being a licensed importer, licensed

manufacturer, and licensed dealer of firearms within the meaning

of Chapter 44,

Title 18, United States Code, did willfully and

knowingly engage in the business of importing, manufacturing,

and dealing in firearms, and in the course of such business did

ship, transport,

commerce,

to wit,

and receive firearms in interstate and foreign

FARMER transported firearms from South

 
Case 1:19-cr-00427-LTS Document 8 Filed 06/11/19 Page 2 of 3

Carolina and other states to Manhattan and Brooklyn, New York
for the purpose of illegally reselling the firearms.

(Title 18, United States Code, Sections 922(a) (1) (A), 924(n),
and 2.)

COUNT TWO
(Felon in Possession)

The Grand Jury further charges:

2. On or about April 17, 2018, in the Southern
District of New York and elsewhere, LARRY FARMER, a/k/a “P-90,”
the defendant, after having been convicted in a court of a crime
punishable by imprisonment for a term exceeding one year, did
possess in and affecting commerce a firearm, to wit, a Remington
1911 R1 .45 caliber pistol, which had previously been shipped
and transported in interstate commerce, and did so knowingly.

(Title 18, United States Code, Sections 922(g) (1) and 2.)

FOREPEYSON
United States Attorney
Case 1:19-cr-00427-LTS Document 8 Filed 06/11/19 Page 3 of 3

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
-~ V. -

LARRY FARMER,
a/k/a “P-90,"”

Defendant.

 

INDICTMENT
19 Cr.
(18 U.S.C. §§ 922(a) (1) (A), 924(n), 922(g) (1), and 2.)

GEOFFREY S. BERMAN
United States Attorney

Ajit

Foreperson

 

 

  

Dori he lbh
Whitt h- DF Paw

kA FAKKEA
SPAT

 
